Combatting the correctness of the conclusion reached touching the admissiblty of the declaration of the appellant made immediately after his arrest and held in the opinion of this court to come within the rule of res gestate declarations, the appellant contends that the declaration in question is to be classified as a confession and that the statute inhibiting the introduction of verbal confessions operates upon the testimony introduced and precludes its admissibility. He insists that the rule of res gestae declarations is a common-law doctrine and that Article 810, Code of Crim. Proc., the statute against verbal confessions, supersedes all common-law rules in conflict therewith. If the appellant's premise that the declaration proved was a confession was correct, the soundness of his argument might be conceded. As we conceive it, however, the question turns upon whether the declaration can be properly classified as a confession. Appellant, after shooting his wife to death, shot himself. Melton testified that he went to the house where the tragedy occurred immediately thereafter, saw the appellant and helped pick him up and put him on the bed. The witness reached the scene about five or ten minutes after the shots were fired. The witness said: "Of course he was suffering, but he did not seem to be frightened much. He was rational or seemed to be." With reference to why he shot himself, appellant said that "he had slapped *Page 517 
his wife and that he knew that hell was to be paid and that he might finish up the job." It was shown that both the constable and the justice of the peace were in the room at the time, and while no formal arrest had been made, the constable remained with the appellant.
The statute touching confessions, in its present form, was enacted in 1907. (See Acts of 1907, p. 219.) In the year 1887, in an opinion of this court, the distinction between declarations of one accused of crime which were res gestae and those which were confessions was delineated. The court said:
"Our statute relating to or prescribing the rules under which admissions or confessions of a party being in arrest may be used against him have uniformly been construed to embrace all statements, acts or conduct from which guilt might be inferred. . . . That defendant was under arrest, as shown by the circumstances above mentioned, can scarcely be questioned; that an inference of guilt might well be predicated upon his statement, `If I have killed him nobody saw me,' will not be denied. And, again, the inference may also be correct that defendant was in fear of his life when he made the statement, and a statement made under such circumstances could not be regarded as voluntary. . . .
As confessions or as admissions of fact from which guilt might be inferred, we are of opinion that the objections urged to the admission of the testimony should perhaps be considered well taken. The question, then, is, was the testimony admissible asres gestae? If res gestae, then the evidence was admissible notwithstanding it might not be admissible as a confession or admission, because res gestae is independent of, superior to, and cannot be restricted or limited by the rules relating to confessions or admissions made after arrest. Whilst it is true that declarations made by a defendant in his own favor, unless part of the res gestae, are not admissible for the defense, it is otherwise equally true that when such declarations are part of the res gestae they are admissible either for or against the defendant." (Powers v. The State, 23 Texas Crim. App., 66.)
In enacting the statute on confessions, Article 810 of the Code of Crim. Proc., the term "confession" is not defined, but in Article 10 of the Penal Code, the idea commonly conveyed by the word, in connection with the context, is to be taken as its meaning. The term "confession" as it is commonly used signifies a voluntary and deliberate admission, while res gestae
declarations are spontaneous and exclude the idea of deliberateness. In the matter in hand, the Legislature at the time that it supplemented the old statue on confessions by the present Article 810 had for its guidance the judicial interpretation of the old statute. By this interpretation the distinction between confessions and res gestae declarations is recognized, and the status of the rule of res gestae, as applied to the declarations of one accused, under arrest, as a part of the law of this State, definitely recognized. *Page 518 
On this subject, we quote further from the opinion: "Res gestae
are events speaking for themselves through the instinctive words and acts of participants, not the words and acts of participants when relating the events. . . . Nor are there any limits of time within which the res gestae can be arbitrarily confined. They vary in fact with each particular case. . . . They need not be co-incident as to time if they are generated by an excited feeling which extends without break or let down from the moment of the event they illustrate. In other words, they must stand in immediate casual relation to the act, and become part either of the action immediately producing it, or of action which it immediately produces. Incidents which are thus immediately and unconsciously associated with an act, whether such incidents are doings or declarations, become in this way evidence of the character of the act." (Powers v. The State, 23 Texas Crim. App., 67.)
This judicial interpretation of the statute antecedent to its reenactment, in accord with the universal rule of construction, reflects the intent of the Legislature. Lewis v. State,58 Tex. Crim. 361. In that Case, quoting from Sutherland on Statutory Construction, it is said: "In the interpretation of reenacted statutes the court will follow the construction which they received when previously in force. The Legislature will be presumed to know the effect which such statutes originally had, and by reenactment to intend that they should again have the same effect."
The application of this principle to the present question seems clear. This view we understand to be the one taken by this court with reference to the same subject-matter in the case of Bronson v. State, 59 Tex.Crim. Rep..
Touching the introduction in evidence of the letter which was written by the appellant, addressed to his wife and found among her effects after her death, the appellant strenuously insists that in holding such letter admissible, this court was in error. Article 794 of the Code of Crim. Proc., is invoked by the appellant in support of this contention. That article reads thus:
"Neither husband nor wife shall, in any case, testify as to communications made by one to the other, while married; nor shall they, after the marriage relation ceases, be made witnesses as to any such communication made while the marriage relation subsisted, except in a case where one or the other is prosecuted for an offense; and a declaration or communication made by the wife to the husband, or by the husband to the wife, goes to extenuate or justify an offense for which either is on trial."
We quote the succeeding Article 795 of the Code of Crim. Proc.:
"The husband and wife may, in all criminal actions, be witnesses for each other; but they shall, in no case, testify against each other, *Page 519 
except in a criminal prosecution for an offense comitted by one against the other."
The previous opinion of this court reflects the view that in cases of assault by the husband upon the wife, all evidence relevant to show the assault and previous threats made by the accused may be shown by the testimony of the wife. In other words, such evidence is by Article 795 withdraw from the exception established by Article 794. The rule is thus stated in Cyc. of Law  Proc., Vol. 21, p. 915;
"Evidence of previous difficulties between defendant and deceased, and of the state of the former's feelings toward the latter, is admissible on the trial of an indictment for murder. It is also proper to introduce evidence of facts tending to show the cause of such difficluties and ill-feeling.
"This rule is peculiarly applicable on the trial of a husband for the murder of his wife. This ill-treatment, recent acts of personal violence, and threats by defendant to kill his wife may be shown as bearing on motive."
The application of this principle, we think, is illustrated in Bramlette v. State, 21 Texas Crim. App., 611; Navarro v. State, 24 Texas Crim. App., 378; Hall v. State, 31 Tex. Crim. 565; see, also, Johnson v. State, 94 Ala. 54; 106 Amer. St. Rep., 766. Bramlette's case is one in which the accused had been charged with assault with intent to murder his wife. She was called as a witness for the State and refused to testify. The court held that she was a competent witness and compelled to testify, citing Dumas v. State, 14 Texas Crim. App., 465; Turner v. State, 60 Miss. 351; 1 Greenleaf on Ev., Sec. 45; 2 Phillips on Evidence, Sec. 941. The court's conclusion is thus stated:
"In such a case, it is said, that it is for the injury to the public committed upon it through the person of the wife, and the husband is punished. It is the offense against the public for which he is tried; he is the offender of the public, and not the wife alone, and she is competent to testify as a witness for the public, and not as a witness for herself. It is a competency not to be waived by her, or affected by her desires or fears. The court did not err in its ruling upon this question." (Bramlette v. State, 21 Tex.Crim. App., 618.)
If the threat against the deceased implied in the letter which was introduced in evidence had been a verbal threat, and the wife lived after the assault, the right of the State to compel her to testify to the threat, in our judgment, under the terms of Article 795, as construed by this court in Bramlette v. State,supra, cannot be gain-said; so if she had survived the assault, she might have been compelled to testify that she had received the letter in question. The threat and evil disposition toward the deceased, expressed in the letter, was a relevant fact in the prosecution of the accused for the assault upon his wife, though the assault resulted in her death. The contents of the *Page 520 
letter and the writing of it by the appellant, being pertinent and competent evidence bearing upon the assault which he had made upon his wife, we think there is no law which would give him the privilege of having the court to exclude the letter, it being proved by competent evidence that he had written it. The fact that he threatened to injure her, when he afterwards did injure her never, under the construction of the statute in Bramlette's case or others, according to our conception, was privileged.
Other questions in the motion for rehearing are but reiterations of the questions decided in the original opinion. Adhering to the conclusions there expressed, we order the motion overruled
Overruled.